Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Fougere Holcombe appeals the district court’s order affirming the bankruptcy court’s final order granting the Debtor’s motion for sanctions and disallowing her claim, as well as several prior bankruptcy orders entered in the underlying proceeding. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Holcombe v. U.S. Airways, Inc., Nos. 1:11-cv-00747-CMH-IDD; 04-13819-SSM (E.D.Va., filed Sept. 22, 2011; entered Sept. 23, 2011). We deny Holcombe’s motion for reconsideration of a prior order denying her motion to consolidate this appeal with another appeal she has pending in this court, and we dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.